In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00039-CV
         ______________________________


INTERNATIONAL PAPER COMPANY, TIMBERSTAR
       TEXARKANA I & II, L.P., Appellants

                          V.

    BARBARA KERSTETTER, ET AL., Appellees



    On Appeal from the 115th Judicial District Court
                Marion County, Texas
               Trial Court No. 0200157




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        International Paper Company and Timberstar Texarkana I & II, L.P., appellants, have filed

with this Court a motion to dismiss their pending appeal in this matter. The appellants represent to

this Court that the parties have reached a full and final settlement. In such a case, no real controversy

exists, and in the absence of a controversy, the appeal is moot.

        We grant the motion and dismiss this appeal.




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:         June 4, 2008
Date Decided:           June 5, 2008




                                                   2